DETAILED ACTION
Re Application No. 16/518056, this action responds to the amended claims dated 11/01/2021.
At this point, claims 1, 5, 8, 12, 15, and 19 have been amended.  Claims 2, 9, and 16 have been cancelled.  New claims 24-25 have been added.  Claims 1, 3-8, 10-15, and 17-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 3-8, 10-15, and 17-25 are pending are considered as allowable subject matter.

Re claims 1, 8, and 15, Reiser discloses a method of detecting memory leaks including running a trace event (col. 3, lines 16-29).  Talagala discloses detecting whether an address overlaps with another address in an allocated range (pp. 33-34, ¶ 306-309).  Yang discloses that double allocation can lead to memory leaks (pp. 4-5, ¶ 46).  Fukuta discloses populating a display with information (col. 7, lines 41-55).  However, Reiser, Talagala, Yang, and Fukuta do not specifically disclose the particular combination of identifying event block allocations of a plurality of data memory allocations from a log file of the data memory allocations; assigning indicators to the event block allocations based on one or more statuses associated with the event block allocations; populating a display interface with the event block allocations and the assigned indicators; identifying a target event block allocation among the event block allocations; performing a trace event based on the target event block allocation and at least one other event block allocation; creating a notification identifying an allocation based on an overlapped memory allocation of the identified target event block allocation and the at least one other event block allocation having a starting address different than the target vent block allocation; and rendering, on the display interface, and overlapped region based on the target event block allocation and the at least one other event block 

Dependent claims 3-7, 10-14, and 17-25 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132